Title: Spencer Roane to Thomas Jefferson, 27 March 1819
From: Roane, Spencer,Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            Dear Sir,
             Richmond, March 27th 1819.
          
          I take the liberty to introduce to you the bearer, Mr Arthur S: Brockenbrough. He goes up to see whether his services will be needed by the trustees of the university, and whether it would be worth his while to leave his occupations here. He is a man of great respectability. He was regularly bred a house-joiner, and has, I beleive, a good taste in architecture, of which the new  banks in this city, and the Elegant new house he has lately built for his brother, Dr Brockenbrough, are specimens. He is at this time the superintendant of the improvent improvements on the public square, and possesses the Confidence of the executive. Nothing but the present dearth of buildings in this place, owing to the great pressure for money, would induce him to forego his prospects here. Hoping he may be found useful, in forwarding that institution which we all have so much at heart, I recommend him to you with pleasure.
          
            with the highest respect & Esteem, I am, Dear sir,   yr obt Servt
            Spencer Roane
          
        